The opinion of the court was delivered by
Garrison, J.
Every substantial assignment of error in this case is disposed of by the decisions of this court in the cases of Newark Passenger Railway Co. v. Block, 26 Vroom 605, and Connelly v. Trenton Passenger Railway Co., 27 Id. 700.
Despite these conclusive declarations of the law with respect to the status of surface roads occupying the highways, cases continue to be tried below and to be argued before this court as if such vehicles had some rights that were, in law, paramount to those of other users of the highways. It ought not to be necessary, in view of these adjudications, to make repeated announcements of the law upon this subject. In the case in hand the sole question was whether a person using the street as the plaintiff was, used that degree of caution that an ordinarily prudent pedestrian would use in view of all the surrounding circumstances.
Inasmuch as this question was one about which a difference of opinion might reasonably be entertained, the decision of the jury must, upon error, be a finality, and the judgment pronounced upon such verdict must be affirmed.
*225For affirmance — The Chancellor, Chief Justice, Depue, Dixon, Garrison, Gummere, Ludlow, Mague, Van Syckel, Barkalow, Bogert, Dayton, Hendrickson, Nixon. 14.
For reversal—None.